ALLOWABILITY NOTICE

Reasons for Allowance
Applicants’ amendments and remarks filed in the 01/31/2022 After Final have been entered and considered and are found persuasive. 
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept of a grid map obstacle detection method fusing probability and height information, comprising the requirements of steps 1) through 3-5) in claim 1, including obtaining a measured grid state in real time by a sensor based on the previous grid state and the current grid state by Bayesian inference, restoring virtual points of the grid using an H map when the probability of the grid is greater than a minimum, calculating X and Z coordinates of the grid according to the position where the grid is located, restoring highest points of the grid according to the H map, which are called virtual points, dividing the current field of view of the sensor into parts, and then, sampling in each part using a sliding window, when there is a weighted distance between an the initial values Ci and other initial values Cj, and the weighted distance is the probability of the grid, setting the initial values Ci and other initial values Cj to the same category k when the weighted distance is within a threshold di, using the KMeans clustering algorithm for all virtual points, when updating the clustering center, calculate the weighted mean of all samples in the category as a new clustering center, the clustering center being the probability weighted mean of virtual points in the category, i and Pj of centers Ci and Cj of two categories is less than d2, merging the two categories, and when the distance between the bounding boxes of the two categories in one of the X and Z directions is less than d3, merging the two categories, when the bounding boxes are overlapped, traversing the bounding boxes and eliminating overlapping regions; and when the bounding boxes are separated, checking the bounding boxes around empty regions, incorporating the bounding boxes into one bounding box when the sum of increase of a bounding box in the X and Z directions does not exceed T when an empty region is incorporated into the bounding box, otherwise, checking other empty regions which are adjacent to the empty region, when the number of empty regions that cannot be incorporated exceeds num, creating a new bounding box around these empty regions and all of the remaining limitations of claim 1.
For example, Vignard (US PGPub 2019/0353791) teaches a mobile sensor system which performs occupancy grid mapping and specifically teaches using k-means clustering (¶ 0114). It also teaches fusing height information with a two-dimensional grid (¶ 0117) as part of building an occupancy grid. Park (US PGPub 2015/0012209) likewise teaches a mobile sensor system which performs occupancy grid mapping using a clustering technique to process grid points. Despite the relevant teachings for height information fusion in an occupancy grid mapping system, these references are missing many of the details of claim 1 including the specific requirements of steps 1) through 3-5).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday - Friday 9AM - 5PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/Raphael Schwartz/
Examiner, Art Unit 2661

/VINCENT RUDOLPH/
Supervisory Patent Examiner, Art Unit 2661